Title: From Thomas Jefferson to George Jefferson, 5 April 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Apr. 5. 99.

I have to acknolege the receipt of your favors of Mar. 26. & Apr. 1. and to thank you for the speedy effect given to my draught in favor of mr Richardson. 4. hhds of my tobo. left this yesterday. there are still 9. to go. they will make between 19 & 20,000. I am not in the least alarmed with the late [decline here?] on the price of tobo. this is not an article which is up one day & down the next at any market so large as to prevent partial combinations. it must continue to rise at the [early?] markets in America till September, & in Europe till December. but seeing that the Richmond price can be affected by the combination of a few persons, I must add to the former conditions on which mine is to be offered that it is at no rate to go at less than 12. Dollars. the market started at that at New York, has only sunk half a dollar by the present scarcity of vessels, & will doubtless rise there & in Philadelphia in the course of the summer & autumn to 14. or 15. D. when the crop of 98. goes to Europe, it will probably so far satisfy the present de[mand] as to prevent future rise, unless the crop of 99. should [be very] short.—I hope you will forward my groceries fr[om mr B]arnes as soon as they arrive. is the chimney piece dispatched for Philadelphia? I am with great esteem Dear Sir
Your affectionate friend & servt

Th: Jefferson

 